Bloodworth, J.
1. The court did not err in refusing to charge the jury as requested by counsel for the defendant. The request was not in writing and was not adjusted to the facts, ndr did it contain a correct jiroposition of law.
2. There is some evidence to support the verdict; .and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Bradham v. State, 21 Ga. App. 510 (94 S. E. 618).

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.